Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151189(67)(68)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151189
                                                                    COA: 321213
                                                                    Wayne CC: 94-000892-FC
  ANTHONY MICHAEL FLINT,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  29, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously. The motion for miscellaneous relief or peremptory reversal is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
         d0321
                                                                               Clerk